DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chul-Woo Lee on 03/16/2021.
The application has been amended as follows: 
 	Claim 1, line 19, replace “output the selected data to an apparatus generating a virtual viewpoint image based on selected data” with --output the selected data to an apparatus generating the virtual viewpoint image based on the selected data--.
 	Claim 15, line 16, replace “output the selected data to an apparatus generating a virtual viewpoint image based on selected data” with --output the selected data to an apparatus generating the virtual viewpoint image based on the selected data--.
 	Claim 18, line 17, replace “output the selected data to an apparatus generating a virtual viewpoint image based on selected data” with --output the selected data to an apparatus generating the virtual viewpoint image based on the selected data--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-9, 12-13, and 15-18 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claims 1, 15, and 18, the closest prior art (Kotani, Gloudemans, Hwang, Suits, Nakayama, Kunita, Onuma, and Ito) does not teach or suggest the claimed invention having “obtain visibility information for specifying which imaging apparatus captures a region corresponding to an element forming a three-dimensional shape model generated based on a plurality of captured images captured by a plurality of imaging apparatuses; select, based on the obtained visibility information, from material data which is based on captured image obtained by the plurality of imaging apparatuses, data to be used to generate a virtual viewpoint image; and output the selected data to an apparatus generating the virtual viewpoint image based on the selected data”, and a combination of other limitations thereof as recited in the claims.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665